MANDATE

                  The Fourteenth Court of Appeals
                                NO. 14-14-00474-CR

Andre Nigel Bennett, Appellant               Appealed from the 174th District Court
                                             of Harris County. (Tr. Ct. No. 1357744).
v.                                           Opinion delivered Per Curiam.
The State of Texas, Appellee


TO THE 174TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
       Before our Court of Appeals on April 9, 2015, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these
words:

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment requiring
reversal, but there was error in the judgment as entered, which is capable of reformation
by this Court. Therefore, the judgment is REFORMED, to reflect appellant was
convicted of theft in an amount greater than $1,500 but less than $20,000.
      The Court orders the judgment AFFIRMED as REFORMED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, July 03, 2015.